PER CURIAM:
*493David Carney appeals from the trial court's judgment sustaining the Director of Revenue's suspension of his driving privileges. He contends that the Director failed to establish that the arresting officer had probable cause to arrest him for driving while intoxicated. Specifically, Mr. Carney claims that the officer improperly relied on the arrest video and utilized information therein post-arrest to justify his decision to arrest him for driving while intoxicated. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).